117 Ga. App. 610 (1968)
161 S.E.2d 372
KINDER
v.
GENERAL MOTORS ACCEPTANCE CORPORATION.
43483.
Court of Appeals of Georgia.
Submitted March 5, 1968.
Decided April 5, 1968.
*611 E. B. Judge, for appellant.
Wilkinson, Nance & Head, A. Mims Wilkinson, Jr., H. G. Head, Jr., for appellee.
HALL, Judge.
The evidence before the trial court showed that the vehicle was brought into Georgia on or before October 27, 1966; that it was subject to a security interest when brought into the State; and that the name of the finance company as the holder of a security interest is shown on an existing certificate of title issued by the jurisdiction where the vehicle was when the security interest attached. Because of these facts, under the Georgia Motor Vehicle Certificate of Title Act (Ga. L. 1961, p. 68, as amended Code Ann. § 68-421a (a), and (d) (2) (A)), the finance company's security interest perfected in Texas continued perfected in Georgia, and is valid against subsequent transferees. See Capital Automobile Co. v. Continental Credit Corp., 117 Ga. App. 451. The subsection of the Act relied upon by the claimant (Code Ann. § 68-421a (d) (2) (B)) applies "if the name of the holder of a security interest . . . is not shown on an existing certificate of title" of the jurisdiction where the vehicle was when the security interest attached, but does not apply in this case. In these circumstances the claimant's objection to the competency of the evidence presented respecting the absence of recordings in Georgia is irrelevant, and it does not appear that this objection was made in the trial court.
Judgment affirmed. Bell, P. J., and Quillian, J., concur.